Citation Nr: 0214084	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-06 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under chapter 30, title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
January 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In June 2002, the veteran appeared before the undersigned at 
a Board video conference hearing arranged at the VA Health 
Care Center in El Paso, Texas.  A transcript of her testimony 
has been associated with the claims file.

The appellant has, in essence, requested equitable relief 
under the provisions of 38 U.S.C.A. § 503 (West 1991 & Supp. 
2002).  A grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs.  It is not 
within the Board's jurisdiction.  See Darrow v. Derwinski, 
2 Vet. App. 303 (1992).  The request will be referred to the 
Chairman of the Board for consideration under 38 C.F.R. § 2.7 
(2001) after this decision of the Board has been issued.


FINDINGS OF FACT

1.  The veteran's basic delimiting period for receiving 
chapter 30 educational benefits expired on January 23, 2001.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during her basic chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
receiving chapter 30 educational benefits have not been met 
as a matter of law.  38 U.S.C.A. § 3031 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2000) 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's delimiting period for use of her education 
benefits under chapter 30 expired on January 23, 2001, 10 
years after the date of her separation from active military 
service on January 22, 1991.  

According to the record, VA authorized payment of education 
benefits for the period of May 28, 1996 through December 14, 
1996 and then from 1998 until the delimiting period ended. 

In January 2000, the veteran applied for an extension of her 
education benefit period because of a "mistake" on her DD 
Form 214.  She advised VA that she had just received her 
education benefits for the 1998 fall semester.  Records show 
she was enrolled in an education program through May 2001.  

Her correspondence in July 2000 informed that for the first 
six years after service she was denied education benefits 
because of this "mistake" which had her listed as a "VEAP" 
recipient".  She wrote that someone found the "mistake" 
but that she did not recover the six years she was denied.  

In response to the VA request in August 2000 for information 
regarding disability or separation from a later period of 
military service, she clarified that her argument for 
extension was based, in essence, on the service department 
error and not disability.  Her hearing testimony explained 
the nature of the service department error, that she did not 
have any military service after January 1991 and no medical 
disability after she left military service (Transcript 2-3).


Criteria

Establishment. An educational assistance program for certain 
veterans and servicemembers is established. (b) Purpose. The 
purpose of this program is as stated in 38 U.S.C. 3001.  
38 C.F.R. § 21.7000.

Ten-year time limitation. (1) Except as provided in paragraph 
(b) of this section and in Sec. 21.7051 of this part, VA will 
not provide basic educational assistance or supplemental 
educational assistance to a veteran or service member beyond 
10 years from the later of (i) The date of the veteran's last 
discharge or release from a 
period of active duty of 90 days or more of continuous 
service.  38 C.F.R. § 21.7050(a).  

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  The VA will not consider the disabling effects 
of chronic alcoholism to be the result of willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  The VA will 
not consider a veteran who is disabled for a period of 30 
days or less as having been prevented from initiating or 
completing a chosen program, unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 U.S.C.A. § 
3031(d); 38 C.F.R. § 21.7051(a).


Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  


Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.  

The appellant was also afforded the opportunity for a 
hearing.  She did appear for the recent Board hearing and 
essentially elaborated on her written argument of service 
department error as a basis to extend her delimiting period.  
Thus it would appear that she is satisfied the record as it 
now stands clearly expresses the basis for her claim.

The arguments advanced in this case are more properly styled 
as purely legal questions, which the VCAA does not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  She claims no disability and insists only that error 
on the part of the service department provides the basis to 
extend her delimiting period.  Thus, the Board finds that the 
relevant evidence available for an equitable resolution of 
the appellant's claim has been identified and obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for the 
benefit she seeks.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, the appellant has not 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing her of the reasoning 
against the claim, arranging a personal hearing and providing 
the pertinent VA regulations.  The Board has not overlooked 
the recently published VA regulations that implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2002).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of the claim which 
turns on a purely legal question.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  


Extension of the Delimiting Period

As noted, the veteran's chapter 30 delimiting period ran from 
January 1991 to January 2001.  To warrant an extension of the 
period of eligibility, medical evidence must clearly show 
that, during the claimed period of disability, pursuit of a 
program of education was not medically feasible.   She has 
written and testified that disability is not an issue.

Thus it has not been established that a physical or mental 
disability precluded a program of education during the 
veteran's basic chapter 30 delimiting period.  

As a result, the clearly established criteria for an 
extension of the Chapter 30 delimiting period are not met.  
As the determination as to her eligibility to extend the 
delimiting period is not favorable, the claim must be 
regarded as legally insufficient since the requisite elements 
for eligibility to qualify for this benefit are not met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An extension of the delimiting date for education assistance 
benefits under chapter 30, title 38, United States Code is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

